The court are of opinion — That William the grandson had an absolute fee vested in him, and affirm the doings of the Court of Probate.
It is an agreed principle of law as well as of reason, that in the construction of wills, the intent of the testator is to govern, provided his intent is consistent with the general policy of the law; and that his intent is to be collected from the will. 1st. It is evident from the will, that William the grandson was the principal object of the testator’s bounty; and that the testator intended him a benefit at all events, by this devise. 2d. To make a provision for his granddaughter Hannah, out of the interest given to his grandson. And 3d. That none of his estate should be left intestate.
Now if, after he had given this estate to his grandson and his heirs, upon condition of his paying his granddaughter her legacy, on his arriving to full age, he had said no more in the event of his grandson’s dying before he arrived of age, all his purposes would have been defeated; the grandson would have taken nothing; this part of his interest would have been intestate, and his granddaughter not have been provided for. Also further contemplating, that in case his grandson should thus die before he comes of age, and leave lawful issue of his body, it might be a doubt whether such issue could take the estate and perform the condition. To guard against and to *334obviate all these difficulties which might arise, he adds the following clause; but in case my grandson dies without issue, etc. then I give, etc.
The question upon this case is — What time, dying without issue refers to, whether to any time indiscriminately, or to the time before he arrived of age.
The court are of opinion — That it refers to the latter only; for the following reasons: 1st. The words taken in connection with what precedes and follows evidently carry that meaning. 2d. It was not necessary they should extend beyond that period in order to answer the purposes of the will, for upon the .grandson’s arriving of age and paying the legacy, the estate would become vested in him, and the granddaughter be provided for, and no part of his interest be left intestate. 3d. If it refers to any time indiscriminately, then, if the grandson should be so unfortunate as never to have lawful issue, he could never call the estate his own, could never dispose of it let him live ever so long; which would be a disadvantage and an embarrassment to him that could never have been the intention of a benevolent grandfather to bring upon a favorite .grandson, whom he designed to advance in, life. 4th. The legacy was a gross sum ordered to be paid upon his arriving -of age. In ease the grandson had died immediately after payment, that which was intended for his benefit would have been to his disadvantage; for the £200 would have been paidi out of .his estate, without having any opportunity to reimburse it from the estate devised to him. The obvious intent of the testator, collectible from the will is, as though he had said, that in case his grandson William died without issue lawfully begotten of his body, before he arrived to full age, that then the estate should go to the six sons-in-law and the said Hannah, etc.
This judgment of the Superior Court was reversed in the Supreme Court of Errors, in June, A. D. 1795, for the following reasons,, viz.